Name: Commission Regulation (EEC) No 845/90 of 2 April 1990 reintroducing the levying of the customs duties on footwear falling within CN codes 6401 and 6402 originating in China to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3896/89 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania
 Date Published: nan

 3 . 4. 90 Official Journal of the European Communities No L 88/29 COMMISSION REGULATION (EEC) No 845/90 of 2 April 1990 reintroducing the levying of die customs duties on footwear falling within CN codes 6401 and 6402 originating in China to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3896/89 apply ries concerned may at any time be reintroduced as soon as the individual ceilings in question are reached at Community level ; Whereas, in the case of footwear falling within CN codes 6401 and 6402 originating in Thailand the individual ceiling amounts to ECU 1 100 000 ; whereas that ceiling was reached on 28 February 1990, by charges of imports into the Community of the products in question origina ­ ting in Thailand ; whereas, it is appropriate to reintroduce the levying of customs duties for the products in question with regard to Thailand, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3896/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of certain industrial products originating in developing countries ('), and in particular Article 9 thereof. Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3896/89, suspension of customs duties is accorded to each of the countries or territories listed in Annex III other than these listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas Article 7 of that Regulation provides that the levying of customs duties on imports of the products in question originating in each of the countries and territo HAS ADOPTED THIS REGULATION : Article 1 As from 6 April 1990, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3896/89, shall be reintroduced on imports into the Community of the following products, originating in Thailand : Order No CN code Description 10.0660 6401 Waterproof footwear with outer soles and uppers of rubber or of plastics, the uppers of which are neither fixed to the sole nor assembled by stitching, riveting, neiling, screwing, plugging or similar processes 6402 Other footwear with outer soles and uppers of rubber or plastics Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 1990 . For the Commission Christians SCRIVENER Member of the Commission (') OJ No L 383, 30. 12. 1989, p. 1 .